DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to the restriction mailed to applicant on 06/13/2022, applicant has made an election without traverse of Invention I in the reply filed on 07/19/2022. 
As a result of applicant’s election, claims 1-5 and 11-12 are examined in the present office action, and claims 6-10 have been withdrawn from further consideration as being directed to a non-elected Invention. Applicant should note that the non-elected claims 6-10 will be rejoined if the linking claim 1 is later found as an allowable claim.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings contain eight sheets of figures 1-14 were received on 02/24/2020.  These drawings are objected by the examiner for the following reason(s).
The drawings are objected to for the following reasons:
a) the use of information to show the three-dimensional directions in figs. 1 and 2 is not consistent. In particular while applicant provided all symbols of X, Y, and Z to show the three directions in fig. 1; however, applicant uses only two symbols, i.e., X and Z to show a three-dimensional directions in fig. 2; and
b) the description thereof “IS OBSERVATION POSITION MOVED TO ACCELERATION AND DECELERATION REGION” appeared in the box named as “ST30” in fig. 11 is unclear with respe4ct to the movement/scanning of the stage/image-forming optical system shown in fig. 5. In particular, since the acceleration region and the deceleration region are on opposite sides so how an observation position is on both sides at the same time as can be read from the mentioned description shown in fig. 11. Should the term “AND” in the mentioned description be changed to --OR--?
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
6.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the reference of “R0” mentioned in the description, see paragraphs [0069], [0073], ….  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
7.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
8.	The summary of the invention is objected to because it contains numerous details of the invention and also referred to the prior art. Applicant needs to provide a brief technical description of the invention in the summary and moves other detailed description of the invention to the section of “DESCRIPTION OF THE PREFERRED EMBODIMENTS”. Appropriate correction is required.
Claim Interpretation
9.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

10.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
11.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are:
a) “an image-forming optical system”, “a horizontal drive unit”, and “a scanning control unit” as recited in each of claims 1, 11 and 12;
 b) “an auto-focus control unit” and “a processing control unit” as recited in present claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
12.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


13.	Claims 1-5 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a1) the feature thereof “an image-forming optical system … in the container on the imaging element” (lines 5-6) is unclear. In particular, what is the position/location of the image? Applicant should note that the claimed language as recited in the mentioned feature is understood as --the image-forming optical system forms an image of the observation target in the container--, and which is not supported in the specification, see paragraphs [0031]-[0040] and fig. 1, for example. The claimed language as recited in the mentioned feature does not mean that “the observation target contained in the container is imaged by the image-forming optical system which image is not in the container”.  Should “in the container” appeared on lines 5-6  be deleted to make clear the feature claimed?
a2) the feature thereof “a horizontal drive unit … in a horizontal plane” (lines 7-9) is unclear due to the use of claimed language inaccurate. What does applicant mean by “at least one of the stage or the image-forming optical system” (lines 7-8)? Does applicant intend to means – at least one of the stage and the image-forming optical system-- (examiner’s emphasis)? In case that applicant makes an amendment as suggestion then applicant should do the same to the claim for the similar feature cited on lines 9-10 of the claim.
a3) the feature thereof “a horizontal drive unit … to reciprocate in the main scanning direction” is unclear. What does applicant mean by “causes the at least … to reciprocate in the main scanning direction” (lines 9-10)? Does applicant intend to claim that the stage (or the image-forming optical system) is moved back and forth along the same line of a main scanning direction as read from the claimed language provided in the claim? 
Applicant should note that a reciprocation as defined in the Dictionary is --a movement backward and forward in a straight line--. In this interpretation then the mentioned feature does not provide support for the feature claimed. Applicant is respectfully invited to review the specification, in particular, paragraph [0053] and shown in fig. 5, in which the image-forming optical system is moved in a positive direction along the main scanning direction then is moved along a sub-scanning direction and then is moved in a negative direction along the main scanning direction. That teachings provides that the image-forming optical system is moved in two different (straight) lines along the main scanning direction.
a4) the feature thereof “the displacement sensor to be used” (lines 12-13) lacks a proper antecedent basis. Since the claim recites there are at least two replacement sensors, see the claim on line 12, then what “displacement sensor” is considered as “the displacement sensor to be used” on lines 12-13? 
a5) the feature thereof “a detection unit … on the stage” (lines 12-16) is indefinite. What does applicant mean by “a change of the main scanning direction” (line 13)?Applicant should note that a main scanning direction is not changed. Applicant should note that the specification discloses that the stage or the image-forming optical system is moved in different direction, i.e., a positive or a negative direction, along the main scanning direction. Thus, the examiner is of opinion that a change of the main scanning direction” should be changed to --a change of at least one of the stage or (and?) the image-forming optical system along the main scanning direction(?)--.
a6) the feature thereof “the target observation position” (line 18) lacks a proper antecedent basis.
a7) the feature thereof “the displacement preceding the image-forming optical system in the main scanning direction” (lines 19-20) lacks a proper antecedent basis. Since the claim recites there are at least two replacement sensors, see the claim on line 12, then what “displacement sensor” is considered as the displacement preceding the image-forming optical system in the main scanning direction” on lines 19-20?
a8) the feature thereof “the displacement succeeding the image-forming optical system in the main scanning direction” (lines 24-25) lacks a proper antecedent basis. Since the claim recites there are at least two replacement sensors, see the claim on line 12, then what “displacement sensor” is considered as the displacement succeeding the image-forming optical system in the main scanning direction” on lines 24-25?
a9) the feature thereof “a processing control unit … in the container” (lines 22-27) makes the claim indefinite because the image-forming optical system has already passed the target position when the second displacement sensor detects the position of the target observation position then how can the control unit control the observation based on a detection taking place after the observation?
b) Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the feature thereof “the processing control unit … the target observation position” (lines 4-5) makes the claim indefinite. What does applicant mean by “at least one of the imaging of the target observation position or image processing on an image of the target observation position” (lines 4-5)? Does applicant intend to means --at least one of the imaging of the target observation position and image processing on an image of the target observation position” (examiner’s emphasis)?
c) Each of the claims 11 and 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the similar reasons as set forth in element a) above.
d) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 102
14.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


16.	Claims 1 and 11-12, as best as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasuda et al (US Publication No. 2003/0184855).
Yasuda et al discloses an observation apparatus. 
a) Regarding to present claim 1, the observation apparatus as described in paragraphs [0039-[0064] and shown in figs. 1-7 comprises the following features:
a1) a stage (6) on which a container (1) in which an observation target is contained is placed; 
a2) an imaging system having an image element (4) for capturing an image of the observation target;
a3) an imaging optical system (3) that includes an objective lens (31) for forming an image of the observation target located in the container (1) installed on the stage (6) on the image element (4); 
a4) an imaging optical system driving section (7) that moves the objective lens (31) along an optical axis of the objective lens, see paragraph [0046] and fig. 1;
a5) a horizontal driving section (2) that moves the stage (6) in a horizontal plane, see paragraphs [0040];
a6) a scanning controller that controls the horizontal driving section to move the stage in a main scanning direction in the horizontal plane and in a sub-scanning direction orthogonal to the main scanning direction, to scan each observation position in the container in an observation region of the imaging optical system, see paragraphs [0040], [0048], [0055] and fig. 7;
a7) a detection section (33, 331a-331d) includes two auto-focus displacement sensors arranged in parallel with respect to the main scanning direction and the objective lens (31) of the image-forming optical system is interposed therebetween and in which a first/forward auto-focus displacement sensor (331a, 331b) that precedently detects a vertical position of the container at an observation position (C1) before the observation region reaches the observation position in the container, and a second/backward auto-focus displacement sensor (331c, 331d) that detects a vertical position of the container at an observation position (C2) after the observation region (B) reaches the observation position in the container, through scanning in the main scanning direction, i.e., X-direction, in the observation region of the imaging optical system, see paragraphs [0043]-[0045] and figs. 1 and 3-5;
a8) an auto-focus control unit (6, 51) for performing an auto-focus control based on positions of the container (1) in a vertical direction on the target observation position based on the outputs provided by the two displacement sensors in which a first/forward auto-focus displacement sensor (331a, 331b) that precedently detects a vertical position of the container at an observation position (C1) before the observation region reaches the observation position in the container, and a second/backward auto-focus displacement sensor (331c, 331d) that succedently detects a vertical position of the container at an observation position (C2) after the image-forming optical system reaches the observation position in the container, see paragraphs [0043]-[0045], [0051]-[0056], [0065]-0077] figs. 1, 3-5 and 10; and
a9) a processing control unit (51) controls the process of observation of the target observation position based on the positions of the target observation in the container.
b) Regarding to present claims 2-5, such features are read from description of the focusing process as provided in paragraphs [0065]-[0071] in which the processing control unit (51) control the imaging/reimaging of the target observation during the focusing process wherein the difference between the positions of the target observation is greater than or equal to a threshold value, i.e., an allowable value. The notification of such a difference as recited in present claim 4 is shown in the display (52) in the from of a blurred/un-blurred of the image received by the image element (4) and outputted to the display. Regarding to the process of sharpness enhancement as recited in present claim 5, such feature is read from the focus process provided by Yasuda et al because a result of a focus process is providing a sharp image as a result of the movement of the stage (6) supporting the container having the target.
b) Regarding to the present claims 11 and 12, the method limitations and the recording medium contained instruction to perform an auto-focus process in a microscope as recited in the claims implicitly met by the limitations regarding to the structure of the microscope having an auto-focus system as provided by Yasuda et al.
Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
18.	The US Patent Nos. 11,163,145 and 11,402,607 are cited as of interest in that each discloses an optical device having an auto-focus assembly.
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THONG Q NGUYEN/Primary Examiner, Art Unit 2872